Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 1 of 9




                   EXHIBIT G
Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 2 of 9


                                                                     1
 1               IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
 2                          TYLER DIVISION

 3 VIRNETX INC. AND SCIENCE              *    CIVIL ACTION NO.

 4 APPLICATIONS INTERNATIONAL            *    6:12-cv-855-RWS

 5 CORPORATION,                          *    (Lead Consolidated Case)

 6                                      *

 7       Plaintiffs,                     *

 8                                      *

 9 VS.                                   *

10                                      *

11                                      *

12 APPLE INC.,                           *    Tyler, Texas

13                                       *    January 29, 2016

14       Defendant.                      *    9:06 a.m.

15

16 ---------------------------------------------------------

17

18        REPORTER'S TRANSCRIPT OF JURY TRIAL, VOLUME 5

19         BEFORE THE HONORABLE ROBERT W. SCHROEDER III

20                   UNITED STATES DISTRICT JUDGE

21

22 ---------------------------------------------------------

23

24

25
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 3 of 9


                                                                                   7
          1                 MR. APPLEBY:     May it please the Court.

          2            THOMAS JANSEN, DEFENDANT'S WITNESS, SWORN

          3                           DIRECT EXAMINATION

          4 BY MR. APPLEBY:

02:21PM   5 Q.       Good morning, Dr. Jansen.

          6 A.       Good morning.

          7 Q.       And where do you live?

          8 A.       I live in Hamburg, Germany.

          9 Q.       And who do you work for?

09:07AM   10 A.      I work or Apple.

          11 Q.      Do you have a family?

          12 A.      Yes, I do.      I have a wife and two little daughters

          13 and a dog.

          14 Q.      Now, you live in Germany now.           Have you ever lived

09:08AM   15 in the United States?

          16 A.      I did.     I lived in the United States from 2008 to

          17 May 2015.

          18 Q.      Now, how long have you worked for Apple?

          19 A.      It's been six and a half years now.

09:08AM   20 Q.      What is your position at the company?

          21 A.      I'm a senior software engineer.

          22 Q.      Now, is there a specific department at Apple in

          23 which you work?

          24 A.      Yes.     I work for a team called real-time

09:08AM   25 communications, which is part of a large organization
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 4 of 9


                                                                                    33
           1               Now I'd like to just switch gears to a

           2 slightly different topic.

           3               Yesterday we saw some documents about an issue

           4 where FaceTime would not work with iOS 6 devices.                Are

09:43AM    5 you aware of any such issue?

           6 A.      Yes, I'm aware.

           7 Q.      And can you explain what happened?

           8 A.      So the issue that was discussed yesterday actually

           9 points to a bug that we had in our code.               That

09:43AM   10 unfortunately happens.         Unfortunately happens more often

          11 than we want.      And in this specific case --

          12               MR. CALDWELL:      Objection, Your Honor.         This

          13 witness was subject to the Rule and shouldn't be talking

          14 about yesterday's testimony.

09:44AM   15               THE COURT:     You want to lay a foundation here,

          16 Mr. Appleby?      Why would he be aware of that testimony?

          17               MR. APPLEBY:      I --

          18               THE COURT:     Maybe you could --

          19               MR. APPLEBY:      I asked him --

09:44AM   20               THE COURT:     Go ahead.

          21               MR. APPLEBY:      Yes, so I asked him a question,

          22 there were documents that were presented yesterday.                I

          23 did not expose him to that testimony, but I did ask him

          24 about the issue.       And I'm just asking this witness about

09:44AM   25 whether we can explain the issue that was involved in
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 5 of 9


                                                                                   34
           1 that.

           2               THE COURT:     Mr. Caldwell, I'm going to give

           3 you a full opportunity to cross-examine him on what he

           4 knows and how he knows it.

09:44AM    5               MR. CALDWELL:      Thank you, Your Honor.

           6 A.      Should I go on?

           7 Q.      (By Mr. Appleby) Yeah, could you explain the issue

           8 that we were just talking about?

           9 A.      Yeah.    So as I was saying, it's a bug.            And the

09:44AM   10 bug that happened is -- there's something called a

          11 certificate.      And a certificate is used to authenticate

          12 if communication from -- it doesn't have to be FaceTime

          13 communication, but whatever communication between

          14 different parts is genuine.           A certificate gives an

09:45AM   15 identity, and we can -- we can authenticate this

          16 identity.

          17               Now, the certificate, before being used, has

          18 to be validated.       And there are different ways how this

          19 can be validated.

09:45AM   20               One way of validation is to see who issued

          21 this certification.        And in this specific case, we had a

          22 certificate that was issued by Apple, which was fine

          23 because that's what we wanted to see.

          24               Another way to validate this is to see if the

09:45AM   25 issue -- if the certificate is still -- is already
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 6 of 9


                                                                                     35
           1 expired.     Certificates can have expiration dates.             And

           2 that's what we did.        We tested, we validated if it's

           3 expired.     But we were not supposed to.           Because there are

           4 some certificates that even though they have an

09:46AM    5 expiration date, they do not expire.             And we were -- we

           6 were checking if it's expired, and we were not supposed

           7 to.    And so that caused us to say this certificate is

           8 invalid, and that caused the FaceTime call to fail.                Very

           9 unfortunate.

09:46AM   10 Q.      Did Apple intentionally create that problem?

          11 A.      For sure not.       No.    It caused a lot of stress.

          12 Q.      And what did Apple suggest that users do to solve

          13 the problem?

          14 A.      So there was a short-term suggestion and a

09:46AM   15 longer-term suggestion.           The short-term suggestion was to

          16 update to iOS 7.       Because it took a while to fix that

          17 bug.

          18               And then a few weeks after the bug was found

          19 and caused problems, we also released an update to iOS 6

09:46AM   20 that solved the problem.

          21               MR. APPLEBY:        Okay.   Thank you.     No further

          22 questions.

          23               THE COURT:     Cross-examination.

          24               MR. CALDWELL:        Thank you, Your Honor.       May I

09:47AM   25 have one moment?
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 7 of 9


                                                                             60
           1 Q.       There were lots of people involved in that change,

           2 right?

           3 A.       I -- I would say there was mainly on my team; but

           4 as with every change, there are a lot of people involved.

10:17AM    5 Q.       Okay.   But you were involved and Mr. Patrick Gates

           6 was involved?

           7 A.       With the changes in iOS 7?

           8 Q.       Yes, sir.

           9 A.       I'm not aware, actually, that Patrick Gates was

10:17AM   10 involved in that.        I mean, he might have heard about it,

          11 might have seen the readouts.           But if you mean by

          12 involvement that there was a change on their end, I don't

          13 believe there was.

          14 Q.       Well, sir, and you've told us that there was this

10:17AM   15 unfortunate technical roadblock; but isn't it true what

          16 you guys were facing was you wanted to find ways to

          17 reduce relay usage?

          18 A.       No, absolutely not.

          19 Q.       Absolutely not?

10:17AM   20 A.       Absolutely not.

          21 Q.       Okay.   So --

          22 A.       I say this with all certainty.

          23               MR. CALDWELL:      May I see PX1020 at Page 1?

          24 Q.       (By Mr. Caldwell) What's the subject of this

10:18AM   25 e-mail on the top line, sir?
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 8 of 9


                                                                                   67
           1 this is not a big -- as a deal as I think.

           2               Do you see that?

           3 A.      Yes, I do.

           4 Q.      Why would he be saying that if Apple had some

10:25AM    5 choice in the matter?

           6 A.      I can't really talk for Jacques.            But I can say

           7 that he was right, it was a big deal.              And we learned

           8 about it way too late, and there was just no release

           9 scheduled for fixing it.

10:25AM   10 Q.      Apple's computer -- I'm sorry.            Apple's customers

          11 were not -- were not laughing about this, were they?

          12 A.      I don't think anyone was laughing about it.

          13 Q.      Apple got a lot of complaints about it, didn't

          14 they?

10:26AM   15 A.      I -- I don't know about a lot.            But I'm aware of

          16 some, yeah.

          17               MR. CALDWELL:      Can we go all the way back to

          18 the very beginning of this e-mail?             And just blow up kind

          19 of the middle of the screen there, Mr. Diaz.

10:26AM   20 Q.      (By Mr. Caldwell) Have you seen the cartoon Apple

          21 used to represent this scenario?

          22 A.      I -- I'm not really sure what you're referring to.

          23               MR. CALDWELL:      Mr. Diaz, do you have it?

          24 Q.      (By Mr. Caldwell) This is not a joking matter that

10:26AM   25 FaceTime broke for people with phones, correct?
          Case 5:17-cv-00551-LHK Document 387-7 Filed 01/24/20 Page 9 of 9


                                                                                     208
           1 selling the products in light of the prior verdict.

           2               Thank you, Your Honor.

           3               THE COURT:     All right.        Thank you.       Thank you,

           4 Mr. Arovas.

04:59PM    5               Anything further?

           6               MR. CALDWELL:      No, Your Honor.

           7               THE COURT:     Okay.     Good.     You-all -- we had a

           8 good week.     You-all are doing an outstanding job.                I

           9 think we're right on time.           Okay?

04:59PM   10               All right.     Have a nice weekend.

          11               COURT SECURITY OFFICER:           All rise.

          12               (Court in recess.)

          13

          14                             CERTIFICATION

          15

          16              I HEREBY CERTIFY that the foregoing is a

          17 correct transcript from the stenographic notes of the

          18 proceedings in the above-entitled matter to the best of

          19 my ability.

          20

          21 /s/ Brenda Hightower Smith
             BRENDA HIGHTOWER SMITH, CSR-FCRR               Date:   1/29/2016
          22 Official Court Reporter
             Eastern District of Texas
          23 Texarkana Division
             State of Texas No.: 3107
          24 Expiration Date: 12/31/16

          25
